NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                     No. 11-4075
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                          MICHAEL DANTIONE DOTSON,
                                              Appellant
                                _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Crim. No. 09-cr-00435-002)
                    District Judge: Honorable Cynthia M. Rufe
                                   ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 17, 2013
                                   ____________

               Before: SMITH, CHAGARES and BARRY, Circuit Judges

                           (Opinion Filed: February 05, 2013)
                                    ____________

                                       OPINION
                                     ____________

BARRY, Circuit Judge

      Michael Dantione Dotson appeals the judgment of the District Court sentencing

him to 240 months’ imprisonment for conspiracy to distribute and distribution of crack
                                            1
cocaine. His counsel filed a motion to withdraw and supporting brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting that there are no non-frivolous issues for

appeal. We will affirm the judgment of sentence and grant counsel’s motion to withdraw.

                                              I.

       Dotson participated in a crack cocaine trafficking organization that operated from

2004 until 2009 in the City of Lancaster and Columbia Borough, Pennsylvania. He

assisted Kevin Leon Major—the ringleader of the organization—by taking telephone

orders for crack cocaine, and filling those orders himself or having other members of the

organization fill the orders, and eventually became equal partners with Major. After

Major went to jail in February 2009, Dotson, along with several codefendants, assumed

control of the day-to-day operations of the organization. He was responsible for the

distribution of at least 1.5 kilograms of crack cocaine.

       Dotson entered an open guilty plea on September 27, 2010 to one count of

conspiracy to distribute 50 grams or more of cocaine base and one count of distributing

cocaine base in violation of 21 U.S.C. § 846(b), § 841(a)(1) and § 841(B)(1)(C). Prior to

the guilty plea, the government filed a prior felony information pursuant to 21 U.S.C. §

851 setting forth Dotson’s two prior convictions, both in the Lancaster County Court of

Common Pleas: (1) a 1998 conviction for conspiracy and possession of crack cocaine

with intent to deliver, for which Dotson received a sentence of time served to 23 months’

imprisonment; and (2) a 2001 conviction for possession of crack cocaine with intent to


                                              2
deliver, for which he received a sentence of 53 days to 23 months’ imprisonment. Dotson

spent considerably less than a year in prison on each of these prior convictions. Although

there was no plea agreement in this case, it was agreed that at the time of sentencing, the

government would withdraw one of the convictions from the information to reduce

Dotson’s sentencing exposure from a mandatory life sentence to a mandatory minimum

sentence of twenty years’ imprisonment.

       At the sentencing hearing, Dotson did not object to the presentence report, did not

deny that he had been convicted twice in the Court of Common Pleas of Lancaster County

for dealing crack cocaine, and did not deny that the amount of crack cocaine involved in

the drug conspiracy before us triggered a statutory mandatory minimum ten-year sentence

pursuant to 21 U.S.C. § 841(b)(1)(A)(iii). Dotson, however, instructed his counsel to

argue that his prior drug convictions did not qualify as “felony drug offenses” under 21

U.S.C. §841(b)(1)(A), which would operate to enhance his mandatory minimum sentence,

because (1) the convictions were more than ten years old at the time of the sentencing

hearing, and (2) he served a term of less than a year on each of those convictions.

Following the government’s withdrawal of Dotson’s 1998 conviction from the prior

felony information, the District Court sentenced him to 240 months’ imprisonment. He

timely appealed.

                                             II.

       Under Anders v. California, if appellate counsel “finds his case to be wholly


                                             3
frivolous, after a conscientious examination of it, he should so advise the court and

request permission to withdraw. That request must, however, be accompanied by a brief

referring to anything in the record that might arguably support the appeal.” 386 U.S. 738,

744 (1967). “The Court’s inquiry when counsel submits an Anders brief is thus twofold:

(1) whether counsel adequately fulfilled the rule’s requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). With respect to the first requirement:

       The duties of counsel when preparing an Anders brief are (1) to satisfy the
       court that counsel has thoroughly examined the record in search of
       appealable issues, and (2) to explain why the issues are frivolous. Counsel
       need not raise and reject every possible claim. However, at a minimum, he
       or she must meet the “conscientious examination” standard . . . .

Id. (internal citations omitted). When reviewing the record for non-frivolous issues, we

generally confine our scrutiny to those portions of the record identified by an adequate

Anders brief, and the appellant’s pro se filings.

       We conclude that counsel has satisfied his obligation to conduct a “conscientious

examination” of the case. Likewise, our independent analysis of the record reveals no

error in the guilty plea itself or in the sentence. With reference to the guilty plea, the

District Court ensured that it was knowing and voluntary, and thoroughly complied with

the requirements of Federal Rule of Criminal Procedure 11 during the plea colloquy. As

for the sentence, Dotson did not dispute that he was subject to the ten-year mandatory

minimum on the conspiracy count to which he pled guilty. Moreover, he did not dispute


                                               4
that he had been convicted of distributing crack cocaine in 2001, an offense carrying a

maximum penalty of 10 years imprisonment. 35 Pa. Stat. Ann. § 780-113(f)(1.1).

       The specific argument raised in Dotson’s pro se appellate brief is plainly without

merit. Dotson contends that because his 2001 drug conviction1 was more than ten years

old at the time of sentencing and resulted in his imprisonment for a term of less than one

year, it could not qualify as a “felony drug offense” that would operate to double his

mandatory minimum sentence under 21 U.S.C. § 841(b). If, however, as here, a violation

of section 841(a) involves 280 grams or more of crack cocaine, and the person commits

the violation “after a prior felony drug offense has become final, such person shall be

sentenced to a term of imprisonment which may not be less than 20 years . . . .” 21 U.S.C.

§ 841(b)(1)(A).    21 U.S.C. § 802(44) defines a “felony drug offense” as “an offense that

is punishable by imprisonment for more than one year under any law of the United States

or of a State or foreign country that prohibits or restricts conduct relating to narcotic

drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” The plain

language of the statute does not impose a time limitation on the prior felony or felonies

that would trigger an enhanced mandatory minimum. See United States v. Hudacek, 24

F.3d 143, 146 (11th Cir. 1994). Moreover, to qualify as a “felony drug offense,” it is not

necessary that the defendant actually serve, or even be sentenced to, a term of



1
 Dotson states incorrectly that the government relied on his 1998 crack cocaine
conviction to establish a prior felony drug offense. The government dismissed this
conviction in its amended prior felony information, and relied instead on the 2001
                                              5
imprisonment of more than one year. Rather, the predicate drug offense need only be

punishable by more than a year of imprisonment. Dotson was convicted in 2001 of

possession of cocaine with intent to deliver, which carries a maximum penalty of up to

ten years in prison. He was, therefore, subject to the sentence enhancement provision of

21 U.S.C. § 841(b).

                                             III.

       For the foregoing reasons, we will affirm the judgment of sentence and grant

counsel’s motion to withdraw. We also find, pursuant to Third Circuit L.A.R. 109.2(b),

that the issues presented in this appeal lack legal merit for the purposes of counsel filing a

petition for a writ of certiorari in the Supreme Court of the United States.




conviction. Because both offenses are more than ten years old and resulted in his
imprisonment for less than a year, Dotson’s argument is applicable to either conviction.
                                            6